          Case 1:19-cv-01399-NONE-SAB Document 26 Filed 06/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRENDA FOUQUETTE,                                  Case No. 1:19-cv-01399-NONE-SAB

12                  Plaintiff,                          ORDER CONTINUING HEARING ON
                                                        MOTION TO WITHDRAW AS ATTORNEY
13           v.                                         TO JUNE 18, 2020

14   CITY OF FRESNO, et al.,

15                  Defendants.

16

17          On May 12, 2020, Counsel Scottlynn Hubbard filed a motion to withdraw as attorney for

18 Plaintiff Brenda Foquette. (ECF No. 23.) A hearing on the motion to withdraw has been set for

19 June 17, 2020, and Plaintiff has been ordered to appear by telephone at the hearing. (ECF Nos.
20 24, 25.) Due to conflicts in the Court’s calendar, it is necessary to continue the hearing on the

21 motion to withdraw to June 18, 2020. Plaintiff is advised that she does not need to call in on

22 June 17, 2020; but she is required to appear telephonically at the June 18, 2020 hearing.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.     The June 17, 2020 hearing on the motion to withdraw as attorney is

25                 CONTINUED to June 18, 2020 at 9:00 a.m. in Courtroom 9;

26          2.     Plaintiff Brenda Fouquette SHALL APPEAR telephonically on June 18, 2020, at

27                 9:00 a.m. in Courtroom 9 by calling (877) 336-1280, Access Code 1198646 #

28                 then #;


                                                    1
         Case 1:19-cv-01399-NONE-SAB Document 26 Filed 06/08/20 Page 2 of 2


 1          3.      Plaintiff is advised that the failure to appear at the June 18, 2020 hearing in

 2                  compliance with this order may result in the issuance of sanctions, up to and

 3                  including dismissal of this action; and

 4          4.      The Clerk of the Court is DIRECTED to serve a copy of this order by mail to:

 5                         Brenda Fouquette
                           5010 Grove Street
 6                         Rocklin, California 95677.
 7
     IT IS SO ORDERED.
 8

 9 Dated:        June 8, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
